Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/24/2021 has been entered.  Claim 1 is amended and thus, the rejection under 35 U.S.C. § 102 is obviated.  The amended claim 1 and claim 3 are now rejected under 35 U.S.C. 103 in view of applied new prior art.  The rejection of the claims 2, 4-6 under 35 U.S.C. 103 are maintained for the reasons provided hereinafter.  Claims 1-6 are remained pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the wherein the pitch control agent is provided that a cationic polymer is excluded.” is neither found on paragraph [0024] nor in any part of as filed specification.  Contrariwise, paragraph [0024] discloses: 
“Examples of the pitch control agent may include, but not limited to, surfactant, polymer, inorganic material, organic compound, oil content, starch, protein, enzyme, cyclodextrin, water-soluble cellulose, emulsifier, oxidant, and chelator. 
Examples of the surfactant may include cationic surfactant, anionic surfactant, and non-ionic surfactant. 
Examples of the polymer may include water-soluble polymer, cationic polymer, anionic polymer, ampholytic polymer, and non-ionic polymer.” 
Claims 2-6 are rejected by virtue of dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato Masakatsu   et al. (JP 63152493 A) hereinafter Masakatsu in view of Prasad Y. Duggirala et al. (USP 9068293 B2).

Regarding claim 1, Masakatsu teaches:  A pitch trouble prevention method in a papermaking step of paper production (Title), comprising: an aeration step of exposing at least one of white water and adjusted water to gas (para [008] discloses “…In the present invention, bubbles to be blown into the process water are generated by lowering the pressure of a large amount of air from the outside, …” Of course, air is a gas.); and a pitch control agent addition step of adding a pitch control agent to the at least one of white water and adjusted water (para [004] discloses “The inventor of the present invention has conducted research and development on a method of removing colloidal pitch which causes pitch disturbance, and as a result, it has found that a special 16 ° pulp / paper manufacturing process We have found that a cationic polymer is added to water and bubbles of fine bubbles are blown 
Masakatsu does not expressly discloses:  wherein the pitch control agent is provided that a cationic polymer is excluded. 
In the same field of art, Duggirala relates to control additives that are added to the papermaking process.  Control additives are additives incorporated during the process of manufacturing the paper so as to improve the overall process without significantly affecting the physical properties of the paper. Control additives include biocides, retention aids, defoamers, pH control agents, pitch control agents, and drainage aids.  That being said, Duggirala discloses:  wherein the pitch control agent is provided that a cationic polymer is excluded (Col. 9, line 18-20 discloses “In at least one embodiment starch is added to the papermaking process. Starch has many uses in papermaking. For example, it functions as a retention agent, dry-strength agent and surface sizing agent.” Particularly, Duggirala in claim 9 discloses “The method of claim 1 wherein the composition excludes cationic starch (i.e., starch is polymer) of the type which forms by the reaction of a starch with a tertiary amine. Emphasis added.  It is obvious to one of ordinary skill in the art that starch in the simplest is the linear polymer amylose and therefore, the cationic polymer is excluded from the composition.).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify removing pitch present in process water of Masakatsu by adding the pitch control agent having a composition that excludes cationic polymer (starch) as taught by Duggirala so as to enhance the performance of paper products for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Duggirala disclosure, would also have been motivated to apply its teaching of using a composition excluding cationic starch, but nevertheless, functions as a retention agent, dry-strength agent and surface sizing agent.
   

Regarding claim 3, Masakatsu in view of Duggirala discloses all of the limitation of its base claim 1.  Masakatsu further discloses:  wherein in the pitch control agent addition step, an amount of the pitch control agent to be added is 0.1 mg/L to 10,000 mg/L per kg of suspended solids (The present invention is based on the discovery that pulp / paper In the manufacturing process, 1 to 500 ppm (1- 500 mg/L ) of a cationic high molecular polymer having a molecular weight of 20,000 to 6,000,000 is added to process water having a pulp concentration of 0.5% or less…”).

Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato Masakatsu et al. (JP 63152493 A) in view of Prasad Y. Duggirala et al. (USP 9068293 B2) and further in view of Hiroki Katsura et al. (EP 3020862 B1). 

Regarding claim 2, the combination of Masakatsu and Duggirala discloses all of the limitations of its base claim 1.  However, the combination of Masakatsu and Duggirala does not expressly teach:  wherein the pitch control agent addition step is performed after the aeration step. 
Katsura and the claimed invention are in the same field of art and are closely related such that Fig. 1 in both claimed invention and Katsura are the same since this cited reference is mostly directed to effective control of slime derived from the microorganisms generated in a circulating water line and the claimed invention is directed to applying the pitch control agent in a specific point in the operation process depicted in the schematic Fig. 1 so as to sufficiently control the generation of slime or pitch.  In addition, both the claimed invention and this cited reference belongs to same assignee.  
That being said, Katsura discloses:   wherein the pitch control agent addition step is performed after the aeration step (para [0014] discloses “The slime control method is a slime control method in a white water circulation line in a paper making process, the method including the steps of: aerating with 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify removing pitch present in process water of Masakatsu in view of Duggirala by adding a slime control agent to the white water after aerating with an oxygen-containing gas the white water circulation line as taught by Katsura so as to control the amount of slime control agent consumed during the reaction with white water without adversely affecting the reaction time of the process for the benefit of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Katsura disclosure, would also have been motivated to apply its teaching of using the slime control agent into the white water circulation line in the aerating step so as to reduce coagulation and coarsening of the pitch generating substance and further to reduce the amount of the slime control agent used in the entire process of operation, resulting in the cost of the operation.

Regarding claim 4, the combination of Masakatsu and Duggirala discloses all of the limitations of its base claim 1.  However, the combination of Masakatsu and Duggirala does not expressly teach:  wherein in the aeration step, an aeration tank having a diffuser at a bottom is used, and an amount of aeration by the diffuser is 0.5 m3/h to 10 m3/h per m2 of bottom area of the aeration tank.
In the same field of art, Katsura discloses:  wherein in the aeration step, an aeration tank having a diffuser at a bottom is used, and an amount of aeration by the diffuser is 0.5 m3/h to 10 m3/h per m2 of bottom area of the aeration tank (Fig. 1, elements 13, 17, and 20. In addition, claim 4 discloses “an aeration tank having a diffuser tube on a bottom thereof is used for the aerating, and an 2 of a unit bottom area of the aeration tank is no less than 0.5 m3/hour and no greater than 10 m3/hour.).   

Regarding claim 5, the combination of Masakatsu and Duggirala discloses all of the limitations of its base claim 1.  However, the combination of Masakatsu and Duggirala does not expressly teach:  wherein in the aeration step, both the white water and the adjusted water are exposed to gas.
In the same field of art, Katsura discloses:  wherein in the aeration step, both the white water and the adjusted water are exposed to gas (Para [0007-0008], [0017], and [0020]).
  
Regarding claim 6, the combination of Masakatsu and Duggirala discloses all of the limitations of its base claim 1.  However, the combination of Masakatsu and Duggirala does not expressly teach:  wherein a time from the aeration to the addition of the pitch control agent is 0 to 30 minutes.
In the same field of art, Katsura discloses:  wherein a time from the aeration to the addition of the pitch control agent is 0 to 30 minutes (para [0044] discloses “The time period from the start of the aerating treatment until the adding of the slime control agent is not particularly limited, and this time period is preferably no less than 0 min and no greater than 30 min.”).

Response to Arguments
Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive. 
On page 5, last paragraph, Applicant contends: “Masakatsu certainly discloses a pitch removing method comprising an addition step of adding a cation based polymer. However, Masakatsu does not disclose a pitch removing method comprising an addition step of adding an agent other than the cation based polymer. Namely, Masakatsu neither discloses nor suggests "a pitch control agent addition step of adding a pitch control agent (provided that a cationic polymer is excluded) to the at least one of white water and adjusted water" described in the now- pending claim 1.,…”
Duggirala in claim 9 discloses “The method of claim 1 wherein the composition excludes cationic starch (i.e., starch is polymer) of the type which forms by the reaction of a starch with a tertiary amine.  Clearly, the cited reference suggests that a composition such as a pitch control agent could exclude a cationic starch that is equivalent to a cationic polymer and therefore it is obvious to an average artisan to implement the teaching of Duggirala in the claimed invention.  Secondly, Applicant’s attention is respectfully directed to MPEP 2173.05(i) that “any negative limitation or exclusionary proviso must have basis in the specification”.  The amended claim 1 does not have remotely any support in the specification.  Therefore, the rejections of the claims are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748